309 S.W.3d 878 (2010)
In the Matter of the CARE AND TREATMENT OF Samuel WOODS, a/k/a Samuel L. Woods, a/k/a Samuel Lyle Woods, a/k/a Samuel L. Wood, a/k/a Samuel Lyle Woods, Jr., a/k/a Samuel L. Woods, Jr., a/k/a Samuel Wood, a/k/a Sammuel L. Woods, a/k/a
Sammuel Lyle Woods, a/k/a Sammuel Lyle Woods, Jr., a/k/a Sammuel Woods, a/k/a Sammy Woods, a/k/a Sammy Lyle Woods, a/k/a Sam Woods, a/k/a Woody, a/k/a Charlie Woods, a/k/a Charlie, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70797.
Missouri Court of Appeals, Western District.
May 18, 2010.
Emmett D. Queener, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: MARK D. PFEIFFER, Presiding Judge, and VICTOR C. HOWARD and ALOK AHUJA, Judges.

Order
PER CURIAM:
Samuel Woods appeals the Circuit Court of Johnson County's Probate Division judgment committing Woods to the Department of Mental Health for care, custody, and control as a sexually violent predator. Woods argues that the judgment was not based on clear and convincing proof that a mental abnormality currently exists that makes him more likely than not to sexually reoffend. We disagree and affirm in this per curiam order. Rule 84.16(b).